                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           No. 5:07-HC-02125-D


UNITED STATES OF AMERICA,                 )
                                          )
      Petitioner,                         )
                                          )
             V.                           )
                                          )
                                          )
STANLEY BURKHARDT,                        )
                                      .   )
      Respondent.                         )

                                          ORDER

      This matter comes before the Court on the government's written motion for an

examination of respondent under 18 U.S.C. § 4248. The government's written motion

follows its oral application made on February 24, 2020 at the beginning of a hearing

to determine whether the court should revoke respondent's conditional release. The

respondent retained two experts whose reports were completed in November and

December 2019 but filed on February 18, 2020. The government' objected based on

the timeliness of the disclosures and moved the court to allow it to retain an expert

who would examine respondent and further requested that the court hold the

evidence open. The court took evidence in the matter, including the testimony and

reports of respondent's experts, and granted the government's oral application to

retain an expert and to examine respondent.




                                              1
       The government informs the court that it has retained Dr. Gary Zinik. Dr.

Zinik can examine respondent on March 30, 2020, and file a forensic evaluation report

on April 20, 2020. Having already found good cause for the motion,

      IT IS THEREFORE ORDERED as follows:

      1.    Dr. Zinik may conduct an examination of respondent by March 30,
            2020.

      2.     Respondent shall fully cooperate in the examination.

      3.    The government shall file Dr. Zinik's report on his evaluation of
            respondent (which shall encompass his examination of respondent) by
            April 20, 2020.

      SO ORDERED, this ...k. day of March 2020.




                                             J   ES C. DEVER III
                                             United States District Judge




                                         2
